  1                          IN THE UNITED STATES BANKRUPTCY COURT
  2
                            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                      WILKES-BARRE DIVISION
  3

  4
                                                   )
  5   In re:                                       )    Case No. 18-03113 (JJT)
                                                   )
  6   CORY DAVID SEIP                              )    Chapter 13
                                                   )
  7   VERONICA SEIP                                )
                                                   )
  8                                                )    OBJECTION TO CONFIRMATION
                                                   )
  9                                                )
 10
          Wells Fargo Bank, N.A. (“Wells Fargo”), a secured creditor of the Debtors, objects to the
 11
          Debtors’ plan for the following reasons:
 12

 13       A. The plan does not deal with/does not mention Wells Fargo in regards to the

 14            2012 Fiat 500. Wells Fargo objects, on the basis that if the plan were to complete
 15
               early, and complete before the loan maturity date of the Debtors’ secured loan with
 16
               Wells Fargo, there is a risk that the Debtors will take the position that their loan with
 17

 18            Wells Fargo has been discharged under §1325. To resolve this issue, the plan should

 19            be amended to include Wells Fargo in section 2(B), to provide that the claim of Wells
 20
               Fargo is unaffected by the plan and will not be discharged upon completion of the
 21
               plan.
 22

 23

 24                                                    /s/ William E. Craig
 25
                                                       William E. Craig, attorney for
                                                       Wells Fargo Bank, N.A.
 26     Dated: 11/1/18
 27

 28

 29




                                                       Page 1

Case 5:18-bk-03113-JJT        Doc 30 Filed 11/01/18 Entered 11/01/18 17:08:34                  Desc
                               Main Document    Page 1 of 1
